                   Case 6:20-cr-00198-AA               Document 2          Filed 03/16/20         Page 1 of 10


AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                          District of Oregon

                 United States of America                          )
                               V.                                  )
                                                                   )      Case No.
                    Desean Lavar Milton                            )                  6:20-mj- oc105Cl -        M. \::...
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of          October 11, 2019, and thereafter      in the county of                 Lane             in the
                       District of            Oregon           , the defendant(s) violated:

             Code Section                                                      Offense Description
18 United States Code, Section                  Failure to Register as a Sex Offender
2250(a)




          This criminal complaint is based on these facts:
See attached Affidavit of Deputy U.S. Marshall Bryon Carroll




          ii! Continued on the attached sheet.



                                                                                      Bryon Carroll, Deputy U.S. Marshall
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             03/16/2020


City and state:                          Eugene, Oregon                                      . Kasubhai, U.S. Magistrate Judge
                                                                                               Printed name and title
        Case 6:20-cr-00198-AA         Document 2        Filed 03/16/20      Page 2 of 10




DISTRICT OF OREGON                    )
                                      )      ss:     AFFIDAVIT OF BRYON CARROLL
COUNTY OF LANE                        )


 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

I, Bryon Carroll, being duly sworn, do hereby declare and state the following:

                     INTRODUCTION AND AGENT BACKGROUND

1.     I am a Senior Inspector with the United States Marshals Service and have been with the

United States Marshals Service since November 2010 in multiple agency positions. I am

currently the District Sex Offender Coordinator for the District of Oregon. I am a graduate of

both the Criminal Investigator Training Program and the United States Marshals Service

Academy at the Federal Law Enforcement Training Center in Glynco, Georgia. Prior to

becoming a Deputy United States Marshal, I was a Police Officer for the Gainesville Police

Department in Gainesville, Florida, from March 2008 to November 2010. I am an active

member of the Florida Bar. I have conducted numerous criminal, fugitive, and sex offender

investigations.

2.     I make this affidavit in support of the criminal complaint and the arrest warrant for

Desean Lavar MILTON for a violation of Title 18, United States Code, Section 2250(a), Failure

to Register as a Sex Offender. As set forth below, there is probable cause to believe, and I do

believe, that MILTON is required to register as a sex offender under the Sex Offender

Registration and Notification Act, is a sex offender by reason of a federal conviction, and

knowingly failed to register as a sex offender, in violation of 18 U.S.C. § 2250(a).

3.     This affidavit is submitted for the limited purpose of establishing probable cause for the

criminal complaint and the arrest warrant and does not set forth all known facts related to this

matter. The information in this affidavit was ascertained during a criminal investigation that



Affidavit of Bryon Carroll                                                                     Page 1
       Case 6:20-cr-00198-AA           Document 2       Filed 03/16/20       Page 3 of 10




included, in part, a review of pertinent documents and records, communications with law

enforcement personnel, and communications with individuals related to this matter.

                                      APPLICABLE LAW

4.     Title 18, United States Code, Section 2250(a) provides:

       (a) In General.-Whoever-

       (1) is required to register under the Sex Offender Registration and Notification Act;

       (2)(A) is a sex offender as defined for the purposes of the Sex Offender Registration

               and Notification Act by reason of a conviction under Federal law (including the

               Uniform Code of Military Justice), the law of the District of Columbia, Indian

               tribal law, or the law of any territory or possession of the United States; or

       (B) travels in interstate or foreign commerce, or enters or leaves, or resides in,

       Indian country; and

       (3) knowingly fails to register or update a registration as required by the Sex Offender

          Registration and Notification Act;

       shall be fined under this title or imprisoned not more than 10 years, or both.

                                      PROBABLE CAUSE

5.     Summary: MILTON is a federally-convicted sex offender who poses a risk to children

and the community. In 2011, the United States District Court for the District of Oregon

convicted MILTON of Sex Trafficking of Children. MILTON has an extensive history of

violating the terms of his community supervision. In violation of the Sex Offender Registration

and Notification Act, MILTON, a sex offender by reason of a federal conviction, failed to

register or update a registration as required. MILTON was involved in additional criminal

activity while in violation of his sex offender registration requirements.




Affidavit of Bryon Carroll                                                                      Page2
        Case 6:20-cr-00198-AA          Document 2        Filed 03/16/20      Page 4 of 10




6.     On May 16, 2011, MILTON was convicted in the United States District Court for the

District of Oregon of Sex Trafficking of Children, in violation of 18 USC 159l(a) and (b)(2),

court case number 3:09-CR-282-01-MO. MILTON trafficked multiple victims who were

younger than 18 years old. The Court sentenced MILTON to 96 months of imprisonment,

followed by five years of supervised release. As special conditions of supervision, the Court

ordered MILTON to register as a sex offender and have no unapproved contact with minors.

Due to this conviction, MILTON is required to register as a sex offender pursuant to the Sex

Offender Registration and Notification Act.

7.     On April 25, 2017, the United States District Court for the District of Oregon determined

MILTON had violated the terms of his supervised release. The Court continued MILTON' s

term of supervised release. As special conditions of supervision, the Court ordered MILTON to

register as a sex offender; have no unapproved contact with minors; and not participate in

prostitution activities, not associate with prostitutes, and not frequent areas or places where

prostitution is a known activity.

8.      On July 7, 2017, the United States District Court for the District of Oregon determined

MILTON had violated the terms of his supervised release. The Court continued MILTON's

term of supervised release.

9.      On November 30, 2017, the United States District Court for the District of Oregon

determined MILTON had violated the terms of his supervised release. The Court sentenced

MILTON to six months of imprisonment, followed by no term of supervised release.

10.    On April 20, 2018, MILTON registered as a sex offender through the Springfield Police

Department and provided a residential address of 966 Centennial Boulevard #5 in Springfield,

Oregon. MILTON did not provide a separate mailing address. MILTON signed an Oregon Sex

Offender Registration Requirements form that outlined his sex offender requirements.


Affidavit of Bryon Carroll                                                                    Page3
           Case 6:20-cr-00198-AA                            Document 2                 Filed 03/16/20                 Page 5 of 10




11.       On October 11, 2019, MILTON registered as a sex offender through the Springfield

Police Department and provided a residential address of 966 Centennial Boulevard in .

Springfield. MILTON provided the same address as a mailing address. The note section for the

residential address stated: "REGISTRANT STATES THAT THERE SHOULD HAVE NEVER

BEEN AN APARTMENT NUMBER ON HIS PRIOR ADDRESS." MILTON signed a

Registration Form that listed his registered addresses. MILTON also signed an Oregon Sex

Offender Reporting Requirements form that outlined his sex offender requirements. Records

show this was MILTON's last sex offender registration in Oregon. A section of the Oregon

Sex Offender Reporting Requirements form signed by MILTON is below .
                                                                                               .,

 FEDERAL LAW- REGISTRATlON ANO REPORTING REQUIREMENTS:
 18 U.S.C. §2250~ Failure to register: Section 2250 of Title 18, United States Code, makes it a federal offense for sex offenders required to register
 pursuant to the Sex Offender Registration and Notification Act (SORNA), to knowingly fail to register or update a registration as required. State
 convicted sex offenders may also be prosecuted under this statute if the sex offender knowingly fails to regi~1er or update a registration as required,
 and engages in interstate travel, foreign tra'.'el, or enters, leaves, or resides on an Indian reservation. A sex offender who fails-to properly register
 may face. fines and up to 10 years in prison. Furthermore, if a sex offender knowingly fails to update or register as required and commits a violent
 federal crime, he or she may face up to 30 years in prison under this statute.
 l.t is a requirement of the Adam Walsh Act, 34 U.S.C. §21501-21510, that a registrant inform his or her residence jurisdiction of any intended travel
 outside. of the United States at least 21 days prior to that travel.
 ..        .    . . .

12.        On March 3, 2020, an individual contacted the Oregon Department of Human Services

with concerns about an eight-year old male child and a 10-year-old male child. The individual

shared concerns about the children's mother allowing unsafe individuals, including a sex

offender, around the children. The individual also shared concerns about the children's mother

using drugs. The individual said the children's mother lives at a residence on the 1600 block of

Bailey Hill Road in Eugene. The individual said the sex offender is not registering as a sex

offender as required. The individual said the children's mother and the sex offender were

contacted by law enforcement during a traffic stop in Medford, Oregon, on February 2, 2020.

The individual said law enforcement found heroin in the vehicle during the traffic stop. The

Oregon Department of Human Services opened a child welfare case. I have confirmed that

MILTON was arrested by Medford Police Department on February 1, 2020, following a traffic


Affidavit of Bryon Carroll                                                                                                                       Page4
       Case 6:20-cr-00198-AA          Document 2        Filed 03/16/20      Page 6 of 10




stop involving multiple passengers in a vehicle MILTON was driving. Heroin was located in the

vehicle. The report also states that MILTON initially provided a false name.

13.    On March 8, 2020, a Eugene Police Department officer followed up on the Oregon

Department of Human Services child welfare case. Through investigation, the officer identified

the sex offender involved in the child welfare case as MILTON. The officer went to the

residence located on the 1600 block of Bailey Hill Road in Eugene and spoke with the children's

mother. The children's mother refused to let the officer inside the residence. The children's

mother told the officer that she had not heard from MILTON since Valentine's Day. The

children's mother said she knew MILTON was a sex offender. The children's mother suggested

she had not heard from MILTON because MILTON was not helping her pay some bills. The

officer determined the children were currently in California.

14.    On March 8, 2020, a Eugene Police Department officer went to the residence located at

966 Centennial Boulevard in Springfield (MILTON's last registered address). The officer left a

business card at the residence. The officer later received a phone call from the current tenant.

The current tenant told the officer that he had been renting the residence since August 1, 2019,

and did not know who MILTON was.

15.    On March 8, 2020, a Eugene Police Department officer completed an Attempt to Locate

on MILTON. The Attempt to Locate notified law enforcement in the Eugene area that the

officer had probable cause to arrest MILTON for Failure to Register as a Sex Offender.

16.    On March 8, 2020, Springfield Police Department officers contacted two individuals in a

vehicle during a traffic stop. An officer had identified one of these individuals as MILTON. An

officer detained MILTON on Eugene Police Department Attempt to Locates for Failure to

Register as a Sex Offender and Unauthorized Use of a Vehicle. Post-Miranda, MILTON

suggested he had been frequently dealing with his sex offender registration. MILTON said he


Affidavit of Bryon Carroll                                                                  Page5
       Case 6:20-cr-00198-AA          Document 2       Filed 03/16/20      Page 7 of 10




registered that last time he was released from the Springfield Municipal Jail. MILTON said he

had been arrested several times for his sex offender registration and that he always registered

prior to being released from custody. An officer transported MILTON to the Springfield

Municipal Jail where MILTON was later transferred to the custody of the Eugene Police

Department. I provided assistance to the Eugene Police Department.

17.    On March 10, 2020, I spoke with a Lane County Parole and Probation officer. The

officer has been MILTON's probation officer since November 2018. The officer said MILTON

is on community supervision for Identity Theft and two separate convictions for Unlawful

Possession of Methamphetamine.      MILTON has never reported to the officer since November

2018 despite being told to report multiple times. MILTON has received four separate sanctions

for failing to report as directed. Due to MILTON's multiple violations, the officer described

MILTON's community supervision as a cycle of sanctions. None of the sanctions related to

MILTON being a sex offender as MILTON is not on sex offender community supervision. The

officer said MILTON has spent the majority of his community supervision on abscond status.

Lane County Parole and Probation listed MILTON's address in December 2018 as 966

Centennial Boulevard in Springfield (MILTON's last registered address). The officer said this

address was obtained from the Lane County Jail and not from MILTON. Lane County Parole

and Probation records show Eugene Police Department officers went to the Centennial

Boulevard residence in December 2018 and determined the residence had been vacant for two

months.

18.    The following month in January 2019, MILTON told the Lane County Parole and

Probation officer that he was living with his parents at a residence located on the 900 block of

North Cloverleaf Loop in Springfield. The officer visited the North Cloverleaf Loop residence

on March 2, 2019, and spoke with MILTON's father. MILTON's father told the officer that


Affidavit of Bryon Carroll                                                                  Page6
        Case 6:20-cr-00198-AA          Document 2       Filed 03/16/20      Page 8 of 10




MILTON was not living at the residence. MILTON's father did not have a current residential

address for MILTON.

19.     The officer spoke with MILTON on February 7, 2020, after MILTON was arrested on a

community supervision violation warrant. MILTON told the officer that he was living with an

individual at a residence located on the 3600 block of West 18th Avenue in Eugene. This

individual is possibly the children's mother referenced in the child welfare case above.

20.     On March 10, 2020, I developed information that MILTON's parents lived at the

residence located at 966 Centennial Boulevard in Springfield (MILTON's last registered address

in October 2019) from June 1, 2010, to September 30, 2018. I also determined that the 966

Centennial Boulevard residence was vacant between September 30, 2018, and February 5, 2019,

and again between July 31, 2019, and August 2, 2019.

21.     On March 11, 2020, I spoke with a Springfield Municipal Jail sergeant by phone. The

sergeant checked jail records and said MILTON was last released from Springfield Municipal

Jail custody on October 11, 2019, which corresponds with MILTON's last sex offender

registration.

22.     On March 11, 2020, I spoke with the current tenant of the residence located at 966

Centennial Boulevard in Springfield (MILTON's last registered address) by phone. I identified

myself and said I was calling the current tenant to follow up on the case that the current tenant

had recently spoken to an officer about. The current tenant confirmed the current tenant

currently lives at the Centennial Boulevard residence with his fiance. The current tenant said he

and his fiance moved to the Eugene area about one year ago, and moved into the Centennial

Boulevard residence on August 1, 2019. The current tenant said no one else has lived at the

Centennial Boulevard residence since when he and his fiance moved in. Therefore, MILTON




Affidavit of Bryon Carroll                                                                   Page7
          Case 6:20-cr-00198-AA         Document 2      Filed 03/16/20      Page 9 of 10




was not residing at this location when he provided that address for his last registration in October

2019. I have also determined that 966 Centennial Blvd. is a single-family unit.

23.       On March 11, 2020, I queried the National Crime Information Center for wants and

warrants for MILTON. Per the National Crime Information Center, MILTON previously

registered as a sex offender in Oregon in October 2019. No other sex offender registrations were

listed.

24.       On March 11, 2020, I queried the National Sex Offender Registry for MILTON. Per the

National Sex Offender Registry, MILTON previously registered as a sex offender in Oregon in

October 2019. No other sex offender registrations were listed.

25.       On March 11, 2020, I queried the National Sex Offender Public Website for MILTON.

The National Sex Offender Public Website listed no records for MILTON.

26.       Under the Sex Offender Registration and Notification Act, MILTON has a current

requirement to register as a sex offender. Under Oregon state law, MILTON has a lifetime

requirement to register as a sex offender in Oregon.

27.       Based on the above information, I believe MILTON is required to register as a sex

offender under the Sex Offender Registration and Notification Act, is a sex offender by reason of

a federal conviction, and knowingly failed to register as a sex offender. I believe MILTON

changed his residence and failed to register as a sex offender. Additionally, I believe MILTON

provided a false residential address during his sex offender registration on October 11, 2019. As

such, I believe there is probable cause that MILTON failed to register as a sex offender as

required under 18 U.S.C. § 2250(a), and I respectfully request this Court issue the requested

criminal complaint and arrest warrant.

28.       This affidavit, and the requested criminal complaint and arrest warrant, were reviewed by

Assistant United States Attorney (AUSA) Helen L. Cooper prior to being presented to the Court.


Affidavit of Bryon Carroll                                                                    Page8
       Case 6:20-cr-00198-AA             Document 2        Filed 03/16/20    Page 10 of 10




AUSA Cooper informed me that, in her opinion, the affidavit sets forth sufficient facts to

establish probable case for the criminal complaint and the arrest warrant.




                                                          /s/kCvJ-R
                                                         ERY~C            LL
                                                                                           r--- u".   1

                                                         Seni rlnspector
                                                         United States Marshals Service


       Subscribed and sworn to me telephonically pursuant to FRCP 4.1 this        l~      day of

March, 2020, at \   '2- ·, ~b   a.m. I   fJii} in the District of Oregon.




                                                         ~ONORA LE MUSTAFA T. KASUBHAI
                                                         rnited Sta es Magistrate Judge




Affidavit of Bryon Carroll                                                                    Page9
